DETAILED ACTION
This action is pursuant to the claims filed on October 6, 2022. Currently, claims 1-15 and 17-21 are pending with claims 10-13 being withdrawn from consideration, claim 16 canceled, and claims 1 and 14 amended . Below follows a complete final action on the merits of claims 1-9, 14-15, and 17-21. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on September 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.; 10,631,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LaFontaine et al (US Patent No.: 6,923,805) in view of Turano et al (US PGPUB: 2007/0106290), further in view Subramaniam et al (US PGPUG: 2013/0066312).   
[AltContent: oval]
    PNG
    media_image1.png
    322
    719
    media_image1.png
    Greyscale

Regarding independent claim 1, LaFontaine discloses a catheter probe (Fig. 5: 78), comprising: 
an elongated shaft (84; See Fig. 1, 5 which display elongate shaft); 
a distal section (annotated Fig. 5 above: “distal section”) at a distal end of the flexible elongated shaft (see Figs. 1, 5), the distal section having a distal tip end (90), a distal tip electrode (89), and an elastic member (elastic member 80; where Col. 14, Line 58 refers expandable member 80 made of elastic material and Col. 15, Lines 25-29 refer to the use of the expandable member 80 and electrode 89 to facilitate RF treatment) configured to adopt a neutral configuration when the elastic member is not in contact with the tissue and a tissue contact configuration (Col. 15, Lines 13-21 refer to the unexpanded (interpreted as neutral configuration and not in contact with the tissue) and the expanded configuration (interpreted as the tissue contact configuration), the elastic member comprising a hollow porous member (Col. 15, Lines 25-29 refers to expandable member 80 comprising perforations 96 for fluid flow resulting in a porous member; see hollow in Fig. 5) and has a proximal portion (annotated figure above where the circle defines the proximal portion) mounted on the distal tip electrode (see Fig. 5; Col. 14, Lines 19-23); and a distal portion (94) having a closed distal end (see Fig. 5 which displays a closed distal end of 80 at 94), the proximal portion of the hollow porous member (open end 88) defining an opening to an interior of the hollow porous member (see figure 5 where proximal portion defines an opening 88 to the member 80), the distal tip end and distal tip electrode (89) being received in the hollow porous member through the opening (see figure 5 where distal tip end 90 ad electrode 89 is received through opening 88 of the electrode member), the distal section being generally surrounded by the hollow porous member (Fig. 5); 
the closed distal end of the hollow porous member having an atraumatic distal face in both the neutral configuration and the tissue contact configuration (See Fig. 5; note the device is inserted into the body without causing damage, thus the distal face is interpreted as atraumatic as no trauma to tissue is caused) the distal face of the hollow porous member being spaced apart from the distal tip end in the neutral configuration (see Fig. 5), and the distal face of the hollow porous member having a lesser width (W1) when the elastic member is in the neutral configuration and a greater width (W2) when the elastic member is in the tissue contact configuration (distal portion 92 will necessarily have a greater width when in the tissue contact (i.e. expandable) configuration versus the neutral (i.e. non-expanded) configuration).
La Fontaine does not explicitly disclose the elongated shaft is flexible, the elastic member is an elastically deformable electrode, and the member is porous along its entire length. 
However, Turano discloses a medical device (20), comprising a flexible elongated shaft (Figure 6, 38; [0026]) and an elastically deformable electrode member (Figure 3, 32; [0026] refers to the electrode portion being conformable and flexible) configured to adopt a neutral configuration (Figure 5A) and a tissue contact configuration (Figure 5C), the deformable electrode comprising a hollow porous tube (Figure 3, 42; [0031] refers to pores on the tube (42) for conductive fluid to flow through) that is porous along its entire length ([0031] refers to a plurality of pores along the conformable surface, displaying that the device is porous along the entire length of the surface 46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of LaFontaine to incorporate the elongated shaft is flexible, the electrode is deformable, and the member is porous along its entire length of Turano. This provides the benefit of uniform contact with the tissue touching the deformable portion of the electrode ([0009]), thereby allowing for a complete and effective closure ([0008]). 
Further, the combination does not explicitly disclose the proximal portion of the elastically deformable electrode member is in electrical contact with the distal tip electrode and in fixed circumferential physical contact with the distal tip electrode. 
However, Subramaniam discloses a device (Figure 3: 10) comprising an elastic head (Fig. 2-3: 20; [0065]) and a distal tip electrode (assembly 22 including electrode 36 and shaft distal end 40; [0063]).  The elastic member (20) is in electrical contact with the distal tip electrode (22/36/40) and electrically connected to an ablation energy source (34; [0060], [0063]-[0065] discusses electrical energy is conveyed from ablation source 34 to electrode assembly 22 to elastic head 20 and to the tissue, displaying an electric path between the distal tip electrode and the proximal portion of the head). Further, the proximal portion of the head (20) is in fixed circumferential physical contact with the distal tip electrode (See [0063], [0065], and Fig. 3 which display the proximal portion of head 20 is in fixed circumferential contact with the distal tip electrode 22/36/40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tube of LaFontaine/Turano to incorporate proximal portion of the elastically deformable hollow member in electric contact with the distal tip electrode and in fixed circumferential physical contact with the distal tip electrode of Subramaniam. This configuration provides the benefit of creating controlled lesions within tissue ([0059]), thereby increasing the efficiency of the device. Further, the use of this single conductor to electrically connect the head and the distal tip electrode provides the benefit of an overall smaller diameter, thereby increasing the versatility of locations in the body where the RF energy can be conveyed. 
Regarding dependent claim 2, in view of the combination of claim 1, LaFontaine further discloses wherein the distal portion of the hollow porous member has a preshaped bulbous configuration (see bulbous distal portion (80) in Figure 5; Col. 14, Line 60).
Regarding dependent claim 3, in view of the combination of claim 2, LaFontaine further discloses wherein the preshaped bulbous configuration has a continuous curvature (see figure 5 which displays a continuous curvature (no sharp corners or angles) of the bulbous portion 80).
Regarding dependent claim 4, in view of the combination of claim 1, LaFontaine further discloses wherein the greater width (W2) is greater than the lesser width (W1). Refer to Fig. 5: where the greater width (W2) is defined as the greatest width on the bulbous portion (80 in expanded position) and the lesser width (W1) is defined as the smallest width on the bulbous portion (80 in unexpanded position), thus the greater width is greater than the lesser width. Further, while LaFontaine discloses a greater width and a lesser width, LaFontaine does not explicitly disclose that W2 is 1.5 times greater than W1. However, it would have been an obvious matter of design choice to size W2 to be 1.5 times greater than W1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 8, in view of the combination of claim 1, LaFontaine further discloses wherein the hollow porous member includes a biocompatible elastomeric material (Col. 14, Line 65 – Col. 15, Line 1 refers to the tube (80) made from an elastomeric material (e.g. polyolefin copolymer or Latex), where the device is to be placed within the human body (abstract, interpreted as biocompatible)).
Regarding dependent claim 9, in view of the combination of claim 8, LaFontaine does not explicitly disclose wherein the biocompatible elastomeric material is conductive.
However, Turano further discloses the member includes conductive elastomeric material ([0026, 0027] refers to the member (42) made from an elastomeric material with a conductive metallic filling/coating). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of LaFontaine to incorporate the conductive material of Turano because this enables the electrode to conform to the anatomical topography structure of the target tissue in order to more effective deliver RF energy ([0026]). 
Regarding dependent claim 21, in view of the combination of claim 1, LaFontaine further discloses wherein the proximal portion, the distal portion and the distal face of the hollow porous member have generally the same width in the neutral configuration (these portions have same width in unexpanded configuration), and the distal face of the hollow porous member has a greater width than a width of the proximal portion in the tissue contact configuration (see Fig. 5 where distal face 94 has a greater width than the proximal portion in the tissue contact configuration, i.e. the expanded configuration in Fig. 5). 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LaFontaine et al (US Patent No.: 6,923,805) in view of Turano et al (US PGPUB: 2007/0106290), and Subramaniam et al (US PGPUG: 2013/0066312), further in view of Bar-Tal (US PGPUB 2014/0121657). 
Regarding dependent claims 5 and 7, in view of the combination of claim 1, while LaFontaine/Turano discloses a hollow porous member, the combination does not explicitly disclose wherein the hollow porous member comprises a plurality of interwoven fibers (claim 5); and wherein the plurality of interwoven fibers includes a plurality of interwoven, electrically conducting fibers (claim 7). 
However, Bar-Tal discloses a probe (Figure 1: 22) comprising a deformable member (Figure 2A: 62) made from a flexible and porous material that includes a plurality of interwoven, electrically conducting fibers ([0010], [0039], [0041] refers to the head (62) as made from a conductive woven fabric that can include strands of Nitinol). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tube of LaFontaine/Turano to incorporate the plurality of interwoven, electrically conductive material of Turano. This configuration provides the benefit of enhanced mechanical strength and resilience ([0041]), as well as aids in conducting energy to the target tissue ([0041]). 
Claims 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over LaFontaine et al (US Patent No.: 6,923,805) in view of Turano et al (US PGPUB: 2007/0106290), further in view of Subramaniam et al (US PGPUG: 2013/0066312), Bar-Tal (US PGPUB 2014/0121657) and Bloom et al (US PGPUB: 2013/0158536). 

    PNG
    media_image1.png
    322
    719
    media_image1.png
    Greyscale

Regarding independent claim 14, LaFontaine discloses a catheter probe (Fig. 5: 78), comprising: 
an elongated shaft (84; See Fig. 1, 5 which display elongate shaft); 
a distal section (annotated Fig. 5 above: “distal section”) distal of the flexible elongated shaft (see Figs. 1, 5) and having a distal tip electrode (89), and an elastically porous member (Col. 15, Lines 25-29 refers to expandable member 80 comprising perforations 96 for fluid flow resulting in a porous member), the elastically porous member comprises proximal portion mounted on the distal tip electrode (see Fig. 5; Col. 14, Lines 19-23); and a preformed bulbous portion distal the proximal portion (see Fig. 5), and the elastically porous member is configured to adopt (i) a neutral configuration and (ii) a tissue contact configuration (Col. 14, Line 60; Col. 15, Lines 13-21 refer to the unexpanded configuration (interpreted as neutral configuration) with the first width and the expanded configuration (interpreted as the tissue contact configuration) with a second width greater than the first width); 
the elastically porous member having a closed distal end (see figure 5 which displays a closed distal end of 80) and an open proximal end defining an opening receiving the distal tip electrode (see figure 5 where proximal portion defines an opening 88 which receives distal tip electrode 89), the closed distal end of the elastically porous member having an atraumatic distal face in both the neutral configuration and the tissue contact configuration (See Fig. 5: 94; note the device is inserted into the body without causing damage, thus the distal face is interpreted as atraumatic as no trauma to tissue is caused), and the elastically porous member being affixed to an outer surface of the distal section (Col. 14, Lines 19-23 refers to the open end of the expandable member as fixedly attached to the reduced diameter portion 86 of the catheter tube 84), and 
an ablation energy source (RF energy source 20; distal section comprising porous member and tip electrode connected to source 20).
La Fontaine does not explicitly disclose the elongated shaft is flexible, the electrode is deformable, and the member is porous along its entire length. 
However, Turano discloses a medical device (20), comprising a flexible elongated shaft (Figure 6, 38; [0026]) and an elastically deformable electrode (Figure 3, 32; [0026] refers to the electrode portion being conformable and flexible) configured to adopt a neutral configuration (Figure 5A) and a tissue contact configuration (Figure 5C), the deformable electrode comprising a hollow porous tube (Figure 3, 42; [0031] refers to pores on the tube (42) for conductive fluid to flow through) that is porous along its entire length ([0031] refers to a plurality of pores along the conformable surface, displaying that the device is porous along the entire length of the surface 46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of LaFontaine to incorporate the elongated shaft is flexible, the electrode is deformable, and the member is porous along its entire length of Turano. This provides the benefit of uniform contact with the tissue touching the deformable portion of the electrode ([0009]), thereby allowing for a complete and effective closure ([0008]). 
Further, LaFontaine/Turano does not explicitly disclose the neutral configuration having the preformed bulbous portion with a first width and the tissue contact configuration where the preformed bulbous portion deforms into a second width greater than the first width; the preformed bulbous portion being free from contact with the distal tip electrode when the elastically deformable porous member is in the neutral configuration, and the bulbous portion being in contact with the distal tip electrode when the elastically deformable porous member is in the tissue contact configuration; the elastically deformable porous member comprises a generally straight proximal portion.
However, Bar-Tal discloses a probe (Figure 1: 22) comprising a deformable porous member (Figure 2A-3B: 62) that includes a woven material ([0039] refers to the head (62) as made from a woven fabric). The deformable member is configured to adopt a neutral configuration having a preformed bulbous portion with a first width (Fig. 2A-2B, 3A) and a tissue contact configuration where the bulbous portion deforms into a second width greater than the first width (Fig. 2D, 3C; [0042], [0050]; note it naturally follows the 62 will have a greater width when deformed against tissue). Further, the deformable member comprises a closed distal end (see figure 3A) and an open end receiving a distal tip electrode (see figure 3A where woven deformable head (62) receives conductive wire frame (80) through the open end). Additionally, the distal tip electrode (wire frame (80) in Figure 3A) can be controlled via a control wire (Figure 3A: 84; [0027], [0047]), which contracts and retracts the edges of the frame, indicating the distal tip electrode (80) is capable of being free from contact of the bulbous portion in the neutral configuration when adjusted by the wires ([0027], [0047]; Fig. 3A) and in contact with the bulbous portion when the tube is in the tissue contact configuration (additionally see figure 3C which displays this relationship). Further, Bar-Tal discloses the elastically deformable porous member (Fig. 2A: 62) comprises a generally straight proximal portion (see Fig. 2B) and a preformed bulbous portion distal the proximal portion (Fig. 2B). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tube of LaFontaine/Turano to incorporate the bulbous portion being free from contact with the distal tip electrode when the deformable porous member is in the neutral configuration, and the bulbous portion being in contact with the distal tip electrode when the deformable porous member is in the tissue contact configuration; the elastically deformable porous member comprises a generally straight proximal portion in electrical contact with the distal tip electrode and in fixed circumferential physical contact with the distal tip electrode and a preformed bulbous portion distal the proximal portion, and the elastically porous member; and the elastically porous member being electrically connected to an ablation energy source of Bar-Tal. This configuration provides the benefit of providing the ability to resize the distal end of the device ([0027]), thereby providing a larger surface area for ablation with a smaller diameter device ([0029]). 
Further, the combination does not explicitly disclose the proximal portion of the elastic electrode member is in electrical contact with the distal tip electrode, in fixed circumferential physical contact with the distal tip electrode, and electrically connected to an ablation energy source.
However, Subramaniam discloses a device (Figure 3: 10) comprising an elastic head (Fig. 2-3: 20; [0065]) and a distal tip electrode (assembly 22 including electrode 36 and shaft distal end 40; [0063]).  The elastic member (20) is in electrical contact with the distal tip electrode (22/36/40) and electrically connected to an ablation energy source (34; [0060], [0063]-[0065] discusses electrical energy is conveyed from ablation source 34 to electrode assembly 22 to elastic head 20 and to the tissue, displaying an electric path between the distal tip electrode and the proximal portion of the head). Further, the proximal portion of the head (20) is in fixed circumferential physical contact with the distal tip electrode (See [0063], [0065], and Fig. 3 which display the proximal portion of head 20 is in fixed circumferential contact with the distal tip electrode 22/36/40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tube of LaFontaine/Turano to incorporate the proximal portion of the elastically deformable hollow member in electrical contact with the distal tip electrode, in fixed circumferential physical contact with the distal tip electrode, and electrically connected to an ablation energy source of Subramaniam. This configuration provides the benefit of creating controlled lesions within tissue ([0059]), thereby increasing the efficiency of the device. Further, the use of this single conductor to electrically connect the head and the distal tip electrode provides the benefit of an overall smaller diameter, thereby increasing the versatility of locations in the body where the RF energy can be conveyed. 

Further, while LaFontaine disclose the hollow porous section affixed to the distal section, LaFontaine does not explicitly disclose this is done by one or more rings. 
However, Bloom discloses a medical device (Fig. 1-3: 100). The device comprises a hollow member (180) affixed to a distal portion (Fig. 1-3 display 180 fixed to a distal portion of the device). The member (180) is affixed to the shaft (110) one or more rings (see Fig. 1-3: 120; [0060]-[0061], [0064] refers to ring 120 as integral with the shaft). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of LaFontaine to incorporate one or more rings of Bloom. This provides the benefit of forming a monolithic structure ([0060]), thereby ensuring the reliability of the device. 
Regarding dependent claim 15, in view of the combination of claim 14, Bar-Tal further discloses wherein the atraumatic distal face of the preformed bulbous portion has a continuous curvature when the elastically deformable porous member is in the neutral configuration and the tissue contact configuration (see figure 2A, 3A which displays a continuous curvature (no sharp corners or angles) of 62).
Regarding dependent claim 17, in view of the combination of claim 14, Bar-Tal further discloses wherein the neutral configuration comprises a mushroom shape having a distal cap portion with a greater width (W4) and a generally straight proximal stem portion with a lesser width (W3) (Fig. 2B displays a mushroom shape cap portion and a generally straight proximal stem with a lesser width).
Regarding dependent claim 18, in view of the combination of claim 17, Bar-Tal further discloses wherein the distal cap portion comprises the distal face and a bulbous portion (see Fig. 2B, 2D), and the distal face having a lesser curvature (Cl) and the bulbous portion having a greater curvature (C2) (see Fig. 2B, 2D where distal face 74 has a lesser curvature than the bulbous portion). 
Regarding dependent claim 19, in view of the combination of claim 18, Bar-Tal further discloses wherein the distal face is generally flat (generally flat face in Fig. 2B, 2D, 3C). See also Fig. 5 of LaFontaine where 94 is generally flat; Col. 15, Line 3 describes 94 as planar. 
Regarding dependent claim 20, in view of the combination of claim 18, Bar-Tal further discloses wherein the curvature (C2) of the bulbous portion is generally continuous (see Fig. 2A-3C). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner identifies both US Patent No.: 6,923,805 to LaFontaine et al and US PGPUB: 2014/0236146 to McLawhorn et al. 
LaFontaine disclose a catheter probe comprising a distal section made of an elastic balloon configured to adopt a neutral configuration (unexpanded state) and a tissue contact configuration (expanded state). The expandable member (80) surrounds a distal tip electrode (89) of an inner tube (82) and the distal end of the expandable member is spaced apart from the distal tip electrode (see figure 5). However, while the expandable member of LaFontaine is conductive, the member does not include a plurality of woven fibers that comprise free distal ends that form a nub within an inner passage and extend proximally. McLawhorn discloses an ablation device comprising a mesh surrounding a distal end of an inner catheter (see figures 11-12). The device forms a nub within the inner passage of the mesh member by inverting the free ends of the mesh into the inner lumen of the inner catheter ([0026] and figure 12). While McLawhorn discloses the nub within the inner passage of the mesh and extending proximally, the distal end of the fibers are connected to the distal end of the inner catheter 14 (see figure 1). Such a modification of LaFontaine and McLawhorn results in the formation of a nub that extends proximally, but this nub relies on an attachment to the inner shaft 14 and the distal end of the fibers in order to proximally extend. Thus, the combination would not meet the limitation regarding the distal face of the hollow porous member forming a nub that extends proximally that is also spaced apart from the distal tip end.  
Response to Arguments
Applicant’s Remarks filed October 6, 2022 have been fully considered. 
Applicant’s arguments regarding the Bar-Tal reference are all directed toward the “fixed circumferential physical contact” limitation (p. 7-8, Remarks). Examiner notes this reference is no longer relied on for this specific challenged limitation and thus the arguments are moot. Please see the rejection outlined above regarding this limitation which relies on Subramaniam. 
Examiner notes Applicant has not provided additional arguments for any dependent claims other than being allowable for the same reasons as independent claims 1 and 14 (p. 8-9, Remarks). As such, the rejections of these claims are tenable for at least the same reasons as outlined above with regards to claims 1 and 14. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794